DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 21-36, 41-44  and species a, a one part sealant composition, in the reply filed on 10/17/2022 is acknowledged.
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/17/2022.
It is noted that claims 37-40 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-24, 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites a process step, “copper II converts to copper I to effectuate a reaction…” however, claim 23 (and independent claim 21) are directed to a product (a composition). Therefore, it is unclear whether claim 23 is reciting a process limitation or whether claim 23 is intending to recite a capability of the copper II.
This same issue is present in claim 24.
Claim 30 recites “wherein the…react to form a cured sealant upon mixing”. This is indefinite because this appears to be a process step in a product claim. Thus, it is unclear whether the claim is directed to a composition which has the capability of curing or whether the claim is directed to the composition which then cures (a process). Additionally, the limitation ‘upon mixing’ indicates that the claimed composition is not mixed. However, the claim is to a composition which is a mixture itself. Therefore, claim 30 and all dependent claims are indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rambarran, Azide and Alkyne Functional Siloxane, 2016.
Rambarran teaches an example where azido functional polysiloxane and alkynyl functional polysiloxanes are formed (pg. 141) which are then mixed together (pg. 142-143; Scheme 5.1). The polysiloxanes fall in the scope of both a functionalized polymer backbone and a funtionalized silane. Rambarran teaches these are reacted thermally (pg. 139) and thus a metal catalyst is not needed.
Rambarran does not explicitly recite the composition is a sealant. However, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, Rambarran teaches the composition is used to adhere two layers together (pg. 144) which corresponds to sealing the layers together.

Claim(s) 21-24, 28-31, 35-36, 41, 43-44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacman, Journal of Polymer Science Part A: Polymer Chemistry 2012, 50 2319-2229.
Isaacman teaches compositions of an alkyne functionalized poly(methyloxazoline), a diazide functionalized polysiloxane, an inorganic polymer backone, with a copper catalyst (pg. 2323, Scheme 2, Table 1). The alkyne functionalized poly(methyloxazoline) corresponds to the claimed functionalized polymer backbone bearing a first functional group, the diazide functionalized polysiloxane corresponds to the claimed functionalized silane bearing a second functional group. Copper catalysts include CuSO4 which is a Cu(II) metal and CuBr which is a Cu(I) metal. Isaacman teaches a reducing agent may be used.
Isaacman teaches Cu(II) complexes which are capable of converting to Cu(I) and therefore fall in the scope of claims 23-24.
Isaacman does not explicitly recite the composition is a sealant. However, case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Isaacman teaches a PDMS composition and PDMS is capable of acting as a sealant. 
Allowable Subject Matter
Claims 25-27, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 25, 32, 42 recite one of the first or second functional groups is a strained alkyne group.
Claims 26, 33 recite the functionalized polymer backbone is a hybrid polymer comprising an inorganic polymer backbone linked to an organic polymer backbone. Claims 27, 34 depend from claims 26, 33.
Relevant prior art includes Rambarran, Azide and Alkyne Functional Siloxane, 2016, Isaacman, Journal of Polymer Science Part A: Polymer Chemistry 2012, 50 2319-2229, Yu (US 2011/0077365) and Brook (US 2016/0130403).
Rambarran fails to teach a metal catalyst and therefore falls outside the scope of claims 25-27 and 32-33.
Isaacman fails to teach a strained alkyne or a hybrid polymer.
Yu teaches the reaction product of an azide terminated PEG with silanes having alkyne groups (¶150-167) where Yu teaches the reaction of an azide and alkyne results in a triazole (abstract). Yu fails to teach a strained alkyne or a hybrid polymer prior to reaction.
Brook taches compositions of silicone copolymers which include silicone polymers that are crosslinked in the presence of moisture and catalyzed by metal salts (¶ 81) where examples include a silicone copolymer present with a catalysts such as dibutyltin dilaurate (¶ 176). Brook teaches that the silicone copolymer has a silicone middle block, polyether end blocks, and are endcapped with a siloxane (¶ 10-22). Brook teaches that the linker between the silicone and polyether includes a triazole and that the linker between the polyether and siloxane includes a triazole (¶14-17) and can be formed by copper based or copper free cycloaddition using azides (¶118). Brook fails to teach a strained alkyne or a hybrid polymer prior to the click chemistry reaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764